Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed August 18, 2021.
Claims 1-19 and 21 are pending in the present application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17 and 21) in the reply filed on August 18, 2021 is acknowledged.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 18, 2021.
Accordingly, claims 1-17 and 21 have been examined on the merits as detailed below:
The restriction requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed August 18, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a 
Applicant’s IDS filed September 2, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Drawings
It is noted that there are no Drawings associated with the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being obvious over WO 2008/049085 A1 to Swayze et al. (hereinafter, “Swayze”) (submitted and made of record on the IDS filed September 2, 2020).
The claims are drawn to a compound comprising: a modified oligonucleotide consisting of 10 to 20 linked nucleosides, wherein the modified oligonucleotide comprises: a 5’-wing consisting of 2 to 5 linked nucleosides; a 3’-wing consisting of 2 to 5 linked nucleosides; and a gap between the 5’-wing and the 3’-wing consisting of 6 to 14 linked 2’-deoxynucleosides; and wherein at least one of the 5’-wing and the 3’-wing comprises at least one bicyclic nucleoside; at least one of the 5’-wing and the 3’-wing comprises at least one 2’-substituted nucleoside; and wherein the nucleobase sequence of the modified oligonucleotide is complementary to the nucleobase sequence of a target nucleic acid.

Swayze teach the gap is between 6 and 18 nucleotides in length and the wings are between 1 and 7 nucleotides in length.  See page 3, for example.  Swayze exemplify that the gap is 10 nucleosides in length and the wings are 3 nucleotides in length.  See wing-deoxy gap-wing configurations at page 3, for example.    
Swayze teach chimeric gapmers are modified to confer desired properties or characteristics.  In some instances, the modifications are mixed.  For example, Swayze teach at page 24, last paragraph:
In certain embodiments, mixed wing compounds have desirable properties. Certain nucleoside modifications confer on the oligomeric compound a desirable property, for example increased affinity for a target or nuclease resistance, but also confer an undesirable property, for example increased toxicity. Incorporation of certain other nucleoside modifications results in oligomeric compounds with different profiles of properties. In certain embodiments, one may combine modifications in one or both wings to optimize desirable characteristics and/or minimize undesirable characteristics. In certain embodiments, the wings of a mixed wing oligomeric compound comprise one or more nucleoside comprising a first modification that increases affinity of the oligomeric compound for a target nucleic acid compared to an oligomeric compound comprising unmodified nucleosides; and one or more nucleoside comprising a second modification that results in reduced toxicity compared to an oligomeric compound with wings comprising nucleosides that all comprise the first modification. 

Swayze goes on to teach mixed wings comprising various modifications, including bicyclic nucleosides, such as BNA, LNA, ENA, 2’-substituted, and cEt nucleosides.  See page 5, page 12, last paragraph, and page 20, for example.  Swayze teach at page 32:
Certain nucleosides, such as certain BNA nucleosides, confer increased potency and/or activity on an oligomeric compound relative to other nucleosides, such as , but also confer increased toxicity. In certain embodiments, oligomeric compounds comprising mixed wings have better potency than oligomeric compounds with uniform MOE wings and less toxicity than uniform BNA compounds. In certain of such embodiments, mixed wing oligomeric compounds have higher therapeutic indexes than either oligomeric compounds comprising uniform BNA wings or oligomeric compound comprising uniform MOE wings.

Swayze exemplify wings that are 3 nucleotides in length, wherein the wing-motif is 2 bicyclic nucleosides separated by a 2’-substituted nucleoside.  For example, Swayze explicitly teach: “One might prepare mixed wing oligonucleotides by selecting a certain number of nucleosides, nucleoside modifications (if any), and internucleoside linkages within each wing and across wings.”  See Table at page 25.  Also, see boxed area of Table in red below:  Swayze also explicitly teach:  “In certain embodiments, the gap comprises at least 10 nucleosides”.  See Certain Gaps at page 27.
Swayze also teaches that one of the wings comprises at least one 2’-deoxynucleoside.
Swayze also teach the oligonucleotides of their invention are pharmaceutical compositions comprising a pharmaceutically acceptable carrier or diluent.  See page 39. 
    PNG
    media_image1.png
    844
    892
    media_image1.png
    Greyscale

At the time the invention was filed, modification of oligonucleotides was well known in the art.  Gapmers were known.  Different size gap lengths were known.  Different wing lengths were known.  Alternating motifs, uniform motifs, and positionally modified motif patterns were known to exist within the wings.  Bicyclic and 2’-substituted nucleosides were frequently used in such modification patterns.  The prior art clearly indicated that the skilled artisan could determine by routine experimentation the types and patterns of modifications to incorporate into oligonucleotide compounds to improve nuclease 
The art provides guidance in the form of known, effective, and practiced types and patterns of modifications.  The art describes general methods and strategies to determine the location of incorporation of modifications into oligonucleotides for the purpose of improving nuclease resistance/stability and cellular uptake.  The skilled artisan can readily use the teachings of the prior art to determine the functionality of modified oligonucleotides by routine experimentation.  
At the time of invention, there had been a recognized problem or need in the art to design oligomeric compounds with greater efficacy and reduced toxicity.  Modified antisense compounds meet this need since they are often preferred over native forms because of desirable properties such as enhanced cellular uptake, enhanced affinity for nucleic acid target and increased stability in the presence of nucleases.
Using the teachings of Swayze one of ordinary skill in the art could have arrived at the claimed compounds with a reasonable expectation of success.  
It would have been obvious to make the compound of Applicant’s invention using the teachings and motivation of Swayze.  
One of ordinary skill in the art would have been motivated and expected success to make a compound of Applicant’s invention since Swayze teach 3-10-3 gapmers; mixed wings comprising various modifications; and wings comprising at least one 2’-deoxynucleoside for the purpose of improved nuclease resistance, pharmacokinetics or affinity for a target RNA.
For these reasons, the claimed invention would have been prima facie obvious at the time the invention was filed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10337077. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 10337077 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 10337077 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10337077 is required.  

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10202599. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 

Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 10202599 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10202599 is required.  

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9914922 (submitted and made of record on the IDS filed September 2, 2020). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 9914922 renders obvious the present claims.  

Therefore, the claims of U.S. Patent No. 9914922 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9914922 is required.  
 
******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9695418 (submitted and made of record on the IDS filed September 2, 2020). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 9695418 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
9695418 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9695418 is required.   

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9752142. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 9752142 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 9752142 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9752142 is required.   

Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9290534. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 9290534 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 9290534 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9290534 is required.   

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9273315. An obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 9273315 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 9273315 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9273315 is required.   

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent Nos. 9683236, 10202603, 10619158 and 10837016. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent Nos. 9683236, 10202603, 10619158 and 10837016 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent Nos. 9683236, 10202603, 10619158 and 10837016 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9683236, 10202603, 10619158 and 10837016 is required.   

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-55 of U.S. Patent No. 10793856. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
10793856 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 10793856 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10793856 is required.   

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10407680. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 10407680 renders obvious the present claims.  

Therefore, the claims of U.S. Patent No. 10407680 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10407680 is required.   

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 8143230. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 8143230 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 8143230 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming 

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 and 32-36 of U.S. Patent No. 8188059. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 8188059 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 8188059 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8188059 is required.   



Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-75 of U.S. Patent No. 8372967. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 8372967 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 8372967 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8372967 is required.   

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9617540. An obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 9617540 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 9617540 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9617540 is required.   

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10260069. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 10260069 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 10260069 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10260069 is required.   

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent Nos. 9163239 and 9181550. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 

Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent Nos. 9163239 and 9181550 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9163239 and 9181550 is required.   

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9181549. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 9181549 renders obvious the present claims.  

Therefore, the claims of U.S. Patent No. 9181549 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9181549 is required.   

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 9932581. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 9932581 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 9932581 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming 

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 9932580. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 9932580 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 9932580 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9932580 is required.   



Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-56 of U.S. Patent No. 9957504. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 9957504 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 9957504 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9957504 is required.   

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10683499. An obviousness-type double patenting rejection is appropriate where the conflicting In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 10683499 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 10683499 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10683499 is required.   

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10844379. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 10844379 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 10844379 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10844379 is required.   

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10280423. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 

Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 10280423 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10280423 is required.

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 and 35-43 of U.S. Patent No. 9994855. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 9994855 renders obvious the present claims.  

Therefore, the claims of U.S. Patent No. 9994855 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9994855 is required.

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9382540. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 9382540 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 9382540 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming 

******
Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9957292. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 9957292 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 9957292 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9957292 is required.



Claims 1-17 and 21 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10570169. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 10570169 renders obvious the present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 10570169 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10570169 is required.

******
Claims 1-17 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 20-27 and 30-36 of copending Application No. 16167299 (reference application). Although the conflicting 
Therefore, the claims of copending Application No. 16167299 overlaps in scope and fully embraces that which is claimed in the instant invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/           Primary Examiner, Art Unit 1635